MEMORANDUM**
Wenlund appeals the district court’s denial of his suppression motion. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s denial of a motion to suppress evidence based on a finding of reasonable suspicion, and the district court’s factual findings for clear error. United States v. Mariscal, 285 F.3d 1127, 1129 (9th Cir.2002).
We must follow a state supreme court’s decision when interpreting that state’s vehicle code requirements. United States v. Colin, 314 F.3d 439, 443 (9th Cir.2002). Wenlund’s argument that he was not required to signal under Or.Rev.Stat. §§ 811.335 and 811.400 is foreclosed by State v. Bea, 318 Or. 220, 864 P.2d 854, 857-58 (1993) (“a ‘turn’ includes the action that occurs when a vehicle changes its direction of travel and changes from one course of travel to another, whether or not the driver had the option of not changing direction or course") (emphasis added), rev’g en banc 107 Or.App. 118, 810 P.2d 1328 (1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.